COXE, District Judge.
We are constrained to hold that the machine which is the real subject of this controversy and to which the testimony of the experts on both sides is confined, does not infringe the eighth claim of the Sutton patent. This conclusion is based principally upon the ground that the machine does not contain the last two* elements of the combination. It has no rotary brush or anything that can be called an equivalent for such a brush, unless the doctrine of equivalents is stretched beyond all reasonable limits. In place of a rotary brush the appellant employs a stationary rake or comb, composed of two rows of teeth made of fine stiff wire one and one-fourth of an inch in length and arranged so close together that there is practically no space between them. In view of the explicit statements of the specification attributing to the action of the rotary brush the essential and novel features of the invention, and in view of the express limitation of the claim to such a brush, it seems clear that the delense of noninfringement must prevail.
The appellant does not use a brush of any kind, much less a rotary brush. He uses a fixed metallic comb which cannot revolve on its axis, for it has no axis on which to turn; in this sense, therefore, his comb is immovable. That the machine is able to unhair pelts is immaterial. The appellees cannot include such a machine in a claim for a combination two elements of which relate explicitly to a rotary separating brush.
The order is reversed.